Ridgely, Chancellor.
The bill must be dismissed as to Cade. He assigned to Edward Ross the single bill of Cornelius Carey on the 3rd of July, 1816, and no proceedings were had upon it until suit was brought by John Robinson, the second assignee, after Carey’s death, against his administrators in the Common Pleas to the October Term, 1819. From the 3rd of July, 1816, to November 1818, Carey was in good credit. Indeed, it appears from the' testimony that his credit was very high, and that if demand had been made he could, previous to that time, have readily paid the debt. There was manifest neglect in delaying to sue Carey after the assignment to Ross, at least until November, 1818. Some attempt has been made to charge Cade, the original assignee, with a promise to John Robinson about the time Ross assigned the bill to him, which was on the 19th of November, 1818; but Cade made no such promise. He desired Robinson to give Carey notice before suing him, under a persuasion that Carey would pay the debt; but there was nothing like a *256promise and none was intended. It is said that Robinson, when he got the bill, told Cade that he, Cade, was liable as assignor Whether this was from ignorance in Robinson, or whether it was done to lead Cade to some engagement cannot be determined; but Cade made no engagement, and never assumed any responsibility. Cade is not liable.
As to Ross, it may be' said that his neglect caused the loss of the debt. More than two years elapsed from the date of the assignment of the bill to him, during which he never demanded nor attempted to recover it from Carey, Then, about the time Carey became embarrassed, he assigned the bill to the complainant. It does not appear that while the complainant held the bill it could have been recovered from Carey. Under all the circumstances, it is equitable that Ross should be held liable to Robinson.
Let a decree be entered accordingly.